Citation Nr: 1400441	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  11-32 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 2000 to February 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the case was subsequently transferred to the VA RO in Pittsburgh, Pennsylvania.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Tinnitus is etiologically related to noise exposure sustained in active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim of entitlement to a service connection for tinnitus.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he has tinnitus as a direct result of his active service.  Specifically, he asserted that in August 2004, while in Mosul, Iraq, his unit was involved in an ambush where four rocket propelled grenades (RPG) and improvised explosive devices (IEDs) went off within 10 meters of him.  In addition, he stated he was a machine gunner and fired his weapon without earplugs for several hours while engaging the enemy.  He contends that after this event, he had ringing in his ears for days.  He further maintains that he has had ringing in his ears several times a day since active service.

A review of the Veteran's military occupational specialty (MOS) shows that he served as an infantryman.  A review of his DD Form 214 shows that the Veteran had a tour of duty in Iraq, Kuwait and Kosovo and received the Combat Infantry Badge.  Thus, the Board concedes that the Veteran had acoustic trauma while in active service.

In December 2005, the Veteran had a combat comprehensive evaluation.  At that evaluation, the Veteran reported that he had headaches, chest pain and back pain.  He relayed to the examiner that he was in close proximity to an IED explosion.

The Veteran was afforded a VA audiological evaluation in April 2011.  At that evaluation, the Veteran reported that while engaged in combat, he had an acoustic trauma.  He reported that his tinnitus started within the last couple of years and that it was constant.  The examiner opined that his tinnitus was less likely as not (less than 50/50 probability) caused or a result of military noise exposure.  The examiner based her opinion on the Veteran's reported history that the onset of his tinnitus was in the last couple of years, which would put the onset of tinnitus several years past military service.

Also of record is a June 2012 statement from Rudrick Boucher, M.D. stating that the Veteran's tinnitus is as likely as not related to the noise exposure he experienced during service.

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this case, the Board declines to accept the VA examiner's opinion regarding the etiology of the Veteran's tinnitus as the VA examiner does not sufficiently support her conclusion.  In this regard, the examiner failed to address the Veteran's significant exposure to acoustic trauma during active service.  Further, in light of the Veteran's minimal post-service noise exposure, the VA examiner also failed to provide any other causal explanation for the Veteran's tinnitus.  Therefore, as the VA opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection. 

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006). 

The Board observes that the Veteran has reported having symptoms of tinnitus since his acoustic trauma in service.  Due to the subjective nature of tinnitus, the Veteran, as a layperson is competent to testify as to his symptoms and that the symptoms have continued since service.  See Charles v. Principi, 16 Vet. App. 370   (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In addition, at the December 2005 combat comprehensive evaluation and the April 2011 VA audiological evaluation, the Veteran consistently reported that he experienced acoustic trauma while in active service. The Board, therefore, finds that the Veteran's report of having symptoms of tinnitus since his acoustic trauma in service is competent and credible.  

In sum, the Board has conceded both the Veteran's significant acoustic trauma and his specific acoustic injury during active service.  The Veteran has competently reported that he first experienced tinnitus while in active service and that he has continued to experience it since that time and these statements have been found credible by the Board.  The opinion from Rudrick Boucher, M.D. also supports the Veteran's claim.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a service connection for tinnitus is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


